737 N.W.2d 771 (2007)
In re Michael Eugene THOMAS, Minor.
People of the State of Michigan, Petitioner-Appellant,
v.
Michael Eugene Thomas, Respondent-Appellee.
Docket No. 133801. COA No. 264549.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER, CORRIGAN, and YOUNG, JJ., would vacate the judgment of the Court of Appeals and remand this case to the Court of Appeals for reconsideration of its analysis in light of the respondent's statements admitting that he touched the complainant. The prosecutor submitted evidence at trial that the respondent admitted to the police and to his mother that he accidentally touched the complainant's vaginal area when he picked her up to remove her from his home. The Court of Appeals did not discuss this *772 evidence in its opinion when evaluating the effect of the evidentiary errors on the outcome of the respondent's trial.